Citation Nr: 1120673	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1945 to September 1946 and from March 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

This matter was previously before the Board in December 2009, October 2010, and February 2011 at which time it was remanded for additional development.  It is now returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is solely service-connected for frozen (minor) shoulder, with chronic dislocations, post-operative, for which a 40 percent disability rating has been assigned; the current combined rating for the Veteran's service-connected disability is 40 percent.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2008, April 2010, May 2010, and November 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The foregoing correspondence also provided the requisite notice with regard to the Dingess requirements.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of his service-connected disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

TDIU

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability rating can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2010).  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The percentage standards of 38 C.F.R. § 4.16(a) are set aside only when the evidence clearly and factually shows the Veteran has been rendered unemployable solely due to service connected disabilities regardless of their individual and combined percentages.  Id.

The pertinent governing criteria set out in detail above are predicated on a Veteran having been granted service connection for a disability or disabilities sufficient to warrant a TDIU.  In this case, service connection is in effect for only one disability, for frozen (minor) shoulder, with chronic dislocations, post-operative, which is rated as 40 percent disabling.  The Veteran has a combined disability rating of 40 percent.  38 C.F.R. § 4.16(a)(2).  Thus, the requirement for a combined disability rating of 70 percent or higher has not been met.

Even if the ratings for a Veteran's disabilities fail to meet the objective bases upon which a TDIU may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, age, occupational background, and other related factors, an extraschedular total disability rating may also be assigned on the basis of a showing of unemployability, alone.  See 38 C.F.R. §§ 3.321(b), 4.16 (b) (2010).  Such cases are submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  In this case, the RO considered referral of the Veteran's claim to the VA Director of the Compensation and Pension Service in March 2011, however, the RO determined that the evidentiary record did not support a conclusion that there are any unusual or exceptional circumstances present in the Veteran's case as to have warranted its referral to the VA Director of the Compensation and Pension Service.

A review of the record shows that the Veteran first injured his left shoulder during service.  Following service, he reinjured his shoulder in a motor vehicle accident in 1976, and then experienced two strokes.  He asserts that his left shoulder disability has impaired his ability to obtain employment.

Social Security Administration disability benefits records contained in the clams file reveal that the Veteran applied for disability benefits due to degenerative disc disease of the cervical spine, post concussion headaches and dizziness, osteoarthritis of the knees, and chronic back pain.  He was awarded Social Security Administration disability benefits based on these conditions beginning in October 1976.

VA outpatient treatment records dated in March 2008 show that the Veteran's left shoulder resulted in pain, but that he was otherwise feeling good.  Outpatient treatment record dated from July 2009 to October 2009 show that the Veteran continued to have pain, limited mobility, and stiffness in the left shoulder which he noted would sometimes interfere with his sleep.  In February 2010, the Veteran was seen for left shoulder pain, and he indicated that he had been taking over-the-counter medication for pain relief.  In September 2010, the Veteran reiterated that he would experience chronic pain in the left shoulder which he described as a three on a scale of 10.  In November 2010, it was indicated that the Veteran had limited range of motion of the left shoulder joint, and that he was unable to assume external rotation of the joint.  

A VA examination report dated in November 2010 shows that the examiner indicated that the Veteran had been retired from his previous employment as a cab driver since the 1990's due to eligibility by age and/or duration of work.  The examiner stated that he experienced decreased mobility, decreased strength, and pain in the upper left extremity which would interfere with certain daily activities. 

In an addendum to the November 2010 VA examination report, in December 2010, the examiner opined that although the evidence of record did not show the Veteran had additional limitations after repetitive motion, the pain and limitation of motion of the left shoulder precluded him from obtaining gainful employment in this competitive job market.

A VA outpatient treatment record dated in March 2011 shows that the Veteran was seen with complaints of pain in the joints, worse in his left shoulder.

Having carefully considered the competent evidence of record, the Board finds that the evidentiary record does not support a conclusion that there are any unusual or exceptional circumstances present in the Veteran's case as to have warranted its 
referral to the VA Director of the Compensation and Pension Service.  See 38 C.F.R.§§ 4.16(b); 3.321(b)(1) (2010).  In this regard, there has been no indication that VA's Rating Schedule for disabilities is insufficient or inadequate to assign ratings for the Veteran's service-connected disabilities.

The Board acknowledged Veteran's assertions that he cannot work because of his service-connected left shoulder disability in conjunction with the November 2010 VA addendum indicating that the Veteran's left shoulder disability alone renders him unemployable.  However, the evidence of record otherwise demonstrates that the Veteran has been receiving Social Security benefits since 1976, as is considered unemployable by the Social Security Administration due to his cervical spine, headaches with dizziness, osteoarthritis of the knees, and chronic back pain, which are nonservice-connected conditions.  The current service connected left shoulder disability is adequately compensated at 40 percent disabling.

The Board has considered the December 2010 VA examiner's addendum to the November 2010 VA examination report wherein it was suggested that the Veteran's severe pain deemed him unemployable as the left shoulder pain and limitation of motion precluded him from obtaining gainful employment in this competitive job market.  However, in view of the record as a whole and the circumstances of this case, the Board does not find that the severity of the service-connected left shoulder disability presents such an unusual or exceptional circumstances so as to warrant referral to for consideration of TDIU on an extraschedular basis.  

The evidence as a whole, to include Social Security Administration and VA medical records, fails to show that the Veteran is unemployable due solely to his service connected disability.  In this regard, the records do not show that the Veteran's service-connected left shoulder disability is productive, in and of itself, of any unusual or exceptional circumstances, such as frequent hospitalizations or marked interference with employment.  Indeed, the Veteran has been receiving Social Security benefits since 1976 based on numerous nonservice-connected disabilities.  The Board finds that evidence produced some 35 years later indicating that the service-connected left shoulder disability is solely responsible for current unemployability is not compatible with the VA laws and regulations contemplating the assignment of a total disability rating on a extra-schedular basis for exceptional or unusual cases.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, to include a TDIU, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports a higher disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

The Board concludes that, overall, the evidence of record is not evenly balanced so as to permit application of the reasonable doubt doctrine in favor of the Veteran.  To the contrary, the preponderance of the evidence is against the Veteran's claim that his service-connected disability renders him unable to obtain or retain substantially gainful employment.  Overall, the evidence of record does not support the Veteran's claim that he incapable of performing the physical and mental acts required by employment as a result of his service-connected disability.  Accordingly, the Board finds that referral for extra-schedular consideration for entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted, and the appeal must be denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


